 Case 0:19-cv-61783-UU Document 4 Entered on FLSD Docket 07/24/2019 Page 1 of 3



                                 UN ITED STA TE S D ISTR ICT CO UR T
                                 SOUTHERN DISTRICT OF FLOm DA
                                   CA SE N O :19-61783-C V -UN G A R O

ELLIO T H ICK EY ,
          Plaintiff,
V S.

 STRA LEY & O TTO,P.A .,
            Defendants.



           O RDER SETTING INITIAL PLANNING AND SCH EDULING CONFERENCE


             TH IS CAUSE ishereby setting foran InitialPlanning and Scheduling Conferencebefore

   theHonorableUrsulaUngaro,attheUnited StatesCourthouse,400N .M iamiAvenue,12thFloor,

   Courtroom 4,M iam i,Florida,on A U G U ST 30,2019 at 10:00 A .M .

             CounselforthePlaintiffts)isinstructed to providecopiesofthisorderto a1lcounselof
   record and to any unrepresented parties thathave appeared in the case. Pursuantto Fed.R.CiV.P.

   2649 andLocalRule16.1B,thepartiesarejointlyresponsibleforconferringtodevelopaproposed
   discovery plan;thereafter,the partiesareto file and serve a JointPlanning and Scheduling R eport,

   togetherwithaproposedSchedulingOrder,andanattachedservicelistincludingtheparties'names,

   phonenumbersand facsimilenum bers.Thereportand proposed ordermustbefiled byAUGUST

       16,2019 and m ustrecite the follow ing:

                     A plain statem entofthe nature ofthe claim and any counterclaim s,cross-claim s,or
                     third-party claim ,including the amountofdam ages claim ed and any otherrelief
                     sought.

                     A brief sum m ary of the facts w hich are uncontested orw hich can be stipulated to
                     w ithoutdiscovery.

              3.     A briefsum m ary ofthe issuesaspresently know n.
Case 0:19-cv-61783-UU Document 4 Entered on FLSD Docket 07/24/2019 Page 2 of 3



        4.     W hetherdiscovery should beconducted in phasesorlim ited to particularissues.

               A detailed schedule ofdiscovery foreach party.

        6.     Proposeddeadlinesforjoinderofotherpartiesandtoamendthepleadings,tofileand
               hearm otions and to com plete discovery.

               Proposed approxim ate dates forfinalpre-trialconferencesand trial.

               Theprojectedtimenecessaryfortrialandastatementofwhetherthccaseisjuryor
               non-jurytrial.
        9.     A listofa1lpendingm otions,whethereach motionis(tripe''forreview,thedateeach
               m otion becameripe,and asummaryoftheparties'respectivepositionswith respect
               to each ripe m otion.

               A ny unique legalorfactualaspectsofthecaserequiring specialconsideration by the
               Court.

               A ny potentialneed forreferencesto a specialm asterorm agistrate.

               The status and likelihood ofsettlem ent.

               SuchothermattersasarerequiredbyLocalRulel6.1(B)andasmayaidtheCourt
               in setting the case for status orpretrialconference and in the fair and expeditious
               administration and disposition ofthisaction.

                                   SER V ICE O F PR O C ESS
        N otwithstanding the provisions of FederalR ule of CivilProcedure 4,the Plaintiff is
 ordered to serve and file returns of service on allD efendants prom ptly and atleastno later
 than 14 days prior to the Planning and Scheduling C onference. ln the event any D efendant
 rem ains unserved by that date,Plaintiff m ustinclude in the JointPlanning and Scheduling
 R eport a detailed explanation sufficient to show good cause for the failure to effectservice.
 lfPlaintifffailsto provide a sufficientexplanation,theunserved D efendantw illbedism issed
 from the action w ithoutfurther notice.

                      ELEC TR O N IC A LLY ST O RE D INFO R M A TIO N
        lfthepartiesanticipatethatelectronicallystoredinformation(''ESl'')willberelevanttothe
 parties' claim s and defenses, they m ust engage in discussions and arrive at a plan, w hich is
 proportionaland reasonableinrelation to the natureand com plexity ofthecase,forthe preservation,
 identification,and production ofESI.Theplan shallbe separately subm itted to the Coul'tatthetim e
 offiling the proposed Scheduling OrderforCourtapproval.
         ln form ulating a plan,the parties shallinclude,ifnecessary to the case,their stipulation
Case 0:19-cv-61783-UU Document 4 Entered on FLSD Docket 07/24/2019 Page 3 of 3


regarding the specification ofthe form atsin which documentsare to beproduced,the metadata
fields,ifany,thatwillberequested,them ethodsbywhich responsivedocum entswillbeidentified,
the proceduresthey willem ploy to protectclaim s ofprivilege,and otherrequirem ents,conditions
orprovisionsthatthepartiesbelievearenecessarytofacilitateandexpediteESldocum entdiscovery.

        W ithrespecttoinitialdisclosuresrequiredunderFed.R.Civ.P,26(a)(1)-(2),pursuantto
 Rule26(a),thedisclosuresmustbemadeatorbeforethetimethepartiesconferto develop the
 discoveryplan.Thepartiesm ustcertify in theJointSchedulingReportthatsuch disclosureshave

 beenmadeunlessapartyobjectsduringtheconferencethattherequireddisclosurets)isnot
 appropriateinthecircumstancesoftheactionandfilesanobjectiontothespecificdisclosurets)with
 theCourt.Suchobjectionsmustbefilednolaterthanfifleen(15)dayspriortothelnitialPlalming
 andScheduling Conferenceandmustincludeafullexplanationofthebasisfortheobjections.
        ln the eventthatm otionsarepending before the Courtatthetim eofthe Conference,the

 parties shallbe prepared to argue,atthe Court's discretion,the m eritsof such m otions.

        ln the event the Court issues a Scheduling O rder prior to the Initial Planning and

 Scheduling Conference based on the inform ation provided by the parties in their Joint

 Planningand SchedulingR eportrtheC ourtw illnotify the partiesw hethertheC onferencew ill

 be canceled.

        D O N E A ND O R D ER ED this              day ofJuly,2019 atM iam i,Florida.



                                             U R SU LA UN G A R O
                                             U NITED STA TES DISTR ICT JU D G E

cc:a11counselofrecord
